Citation Nr: 0910356	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  05-00 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to a disability evaluation in excess of 70 
percent for the Veteran's service-connected post traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1966 to April 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the St. Louis, Missouri, Regional Office (RO) which, in 
pertinent part, granted service connection for post-traumatic 
stress disorder (PTSD); assigned a 30 percent disability 
evaluation, and effectuated the award as of November 15, 
2002.  In June 2005, the RO increased the evaluation for the 
Veteran's PTSD from 30 to 50 percent and effectuated the 
award as of November 15, 2002.  In January 2007, the RO 
increased the evaluation for the Veteran's PTSD from 50 to 70 
percent and effectuated the award as of April 13, 2004.  In 
April 2008, the Board, in pertinent part, granted a 70 
percent evaluation for the Veteran's PTSD for the period 
prior to April 13, 2004 and denied an evaluation in excess of 
70 percent for his PTSD for the period on and after April 13, 
2004.  The Veteran subsequently appealed to the United States 
Court of Appeals for Veterans Claims (Court).  

In January 2009, the Court vacated those parts of the April 
2008 Board decision which denied an evaluation in excess of 
70 percent for the Veteran's PTSD for the periods before and 
after April 13, 2004, and remanded the Veteran's appeal to 
the Board for additional action.  

The Board notes that the rating decision effectuating the 
Board's award of a 70 percent evaluation for the Veteran's 
PTSD has not yet been incorporated into the claims file.  
Appropriate action should be taken to place it in the record.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  




REMAND

In reviewing the record, the Board observes that the Veteran 
was last afforded a VA examination for compensation purposes 
in December 2006.  The VA's duty to assist includes, in 
appropriate cases, the duty to conduct a thorough and 
contemporaneous medical examination which is accurate and 
fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, 
the Board finds that an additional evaluation would be 
helpful in resolving the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2008) are fully met.  

2.  Then contact the veteran and request 
that he provide information as to all 
treatment of his PTSD after December 2006 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

3.  Then request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment after May 2007, not 
already of record, be forwarded for 
incorporation into the record.  

4.  Then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of the Veteran's 
service-connected PTSD.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

5.  Then readjudicate the Veteran's 
entitlement to an evaluation in excess of 
70 percent for his PTSD.  If the benefits 
sought on appeal remains denied, the 
Veteran should be issued a supplemental 
statement of the case (SSOC) which 
addresses all relevant actions taken on 
the Veteran's claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The Veteran should be given 
the opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
J. T. Hutcheson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

